Citation Nr: 0516393	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for an Ultrasound Physics and 
Instrumentation examination taken October 3, 2002.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active military service from March 1993 to 
March 2000. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to reimbursement for an Ultrasound Physics and 
Instrumentation examination taken October 3, 2002.  


FINDINGS OF FACT

1.  An Application for VA Education Benefits, VA Form 22-
1990, was first received by the RO on October 28, 2003.

2.  The veteran took an Ultrasound Physics and 
Instrumentation examination on October 3, 2002, as part of a 
program with the American Registry of Diagnostic Medical 
Sonographers (ARDMS).  


CONCLUSION OF LAW

As a matter of law, the veteran is denied payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for the Ultrasound Physics and 
Instrumentation exam she took on October 3, 2002. 38 U.S.C.A. 
§ 3011(a) (West 2002); 38 C.F.R. §§ 21.1029(b); 21.4131(a) 
(2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted a statement that was received at the RO 
on October 28, 2003.  She requested reimbursement for several 
certification tests that she had taken.  She wrote that all 
of the tests were taken after March 1, 2001.  She submitted 
an application for reimbursement for an Abdomen exam taken on 
July 1, 2003, a Vascular Principles exam taken on December 5, 
2002, and an Ultrasound Physics and Instrumentation exam 
taken on October 3, 2002.  All of the exams were part of a 
program with the American Registry of Diagnostic Medical 
Sonographers (ARDMS).  Along with her statement, the veteran 
also submitted a VA Form 22-1990, Application for VA 
education benefits.  

In her January 2004 substantive appeal, the veteran stated 
that a pamphlet from VA did not include a time stipulation as 
to how long she had to submit her application for education 
benefits after leaving service.  She stated that she visited 
a web site, and it did not have a deadline for test 
reimbursement.  She attached a page from the VA pamphlet and 
circled the sentence, "You can receive reimbursement for 
approved licensing or certification tests you take on or 
after March 1, 2001."  













Analysis

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the veteran that her claim was denied because under 
applicable VA law, she was not entitled to receive benefits 
for tests prior to October 28, 2002.  In a case such as this, 
where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  

When an eligible veteran or service member enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows: (1) If the award is the first award of 
educational assistance for the program of education the 
veteran or service member is pursuing, the commencing date of 
the award of educational assistance is the latest of: (i) the 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) one year before the date of 
claim as determined by Section 21.1029(b); or (iii) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later. 38 C.F.R. § 21.4131(a) (2004).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" is 
the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim.  

Section 21.1029(b)(2) mandates that if a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Lastly, section 21.1029(b)(3) requires that if 
a formal claim itself is abandoned and a new formal or 
informal claim is filed, the date of claim is as provided in 
paragraph (b)(1) or (b)(2) of this section, as appropriate. 
38 C.F.R. § 21.1029(b) (2004).

The record reflects that the veteran's application for 
education benefits was first received by the RO on October 
28, 2003.  The award of Chapter 30 benefits based on that 
application, therefore, is only available for up to 12 months 
prior to that date, i.e., for tests taken no earlier than 
October 28, 2002.

The RO has already reimbursed the veteran for the Abdomen and 
Vascular Principles exams she took on July 1, 2003, and 
December 5, 2002, respectively.  However, inasmuch as the 
veteran took her Ultrasound Physics and Instrumentation exam 
on October 3, 2002, she is not entitled to reimbursement for 
said examination since it was taken prior to October 28, 
2002.  In short, she is not entitled to retroactive payment 
of Chapter 30 educational assistance benefits for the 
Ultrasound examination.  

The Board notes that the veteran does not dispute the fact 
that her application for education benefits was filed too 
late.  Unfortunately, there is no VA educational statutory or 
regulatory provision which provides an exception to meeting 
the filing requirements applicable to this case.  The Board 
further notes that the record does not contain any other 
earlier document submitted by the veteran that could be 
construed as an informal claim, so as to support the award of 
benefits retroactively to the date of her actual enrollment.

The Board acknowledges the appellant's argument that she was 
never informed that education benefits could only go back one 
year from the time of application for benefits.  In regard to 
what the appellant may have been led to believe regarding her 
entitlement to VA benefits, the United States Court of 
Appeals for Veterans Claims (CAVC) rejected a similar 
argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  

In that case, the CAVC found that a claimant may not be 
deemed to have entitlement to statutorily prescribed 
education benefits if he/she does not meet the statutory 
eligibility criteria established by Congress, regardless of 
whether the claimant claims entitlement to those benefits on 
the basis of his/her assertion that misleading or erroneous 
information was provided to him/her regarding education 
benefits.  Harvey, 6 Vet. App. at 424.  Therefore, in this 
regard, the appellant's claim must also fail.

Understandably, the veteran asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  For this case, the 
regulatory criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  

Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for her periods of 
enrollment prior to October 28, 2002.  See Taylor v. West, 11 
Vet. App. 436 (1998) (in which the United States Court of 
Appeals for Veterans Claims held that a veteran was not 
entitled to educational benefits under Chapter 30 where the 
commencing date was after the enrollment period).  As the law 
in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for consideration.

ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for an 
Ultrasound Physics and Instrumentation examination taken 
prior to October 28, 2002, is denied.  







	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


